Name: Commission Regulation (EEC) No 1458/81 of 27 May 1981 amending for the eighth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: means of agricultural production;  prices;  agricultural policy
 Date Published: nan

 No L 142/98 Official Journal of the European Communities 28 . 5 . 81 COMMISSION REGULATION (EEC) No 1458/81 of 27 May 1981 amending for the eighth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 12 (7) and Article 25 thereof, Whereas the information available on the trend in cattle numbers indicates that the coefficients used in calculating the price of adult bovine animals on the representative markets of the Community should be adjusted ; Whereas, because relatively few animals are brought to certain representative markets in Great Britain and Northern Ireland, these markets should be deleted from the list of United Kingdom representative markets and replaced by new ones ; Whereas Annex II to Commission Regulation (EEC) No 610/77 (2 ), as last amended by Regulation (EEC) No 3470/80 (3 ), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 610/77 is hereby amended as follows : 1 . Annex I is replaced by the Annex to this Regulation . 2 . Annex II (J) ( 1 ) is replaced by the following : 'J. UNITED KINGDOM 1 . REPRESENTATIVE MARKETS : Markets Qualities (a) Great Britain Aberdeen Steers light, medium, heavy ; Heifers light, medium / heavy ; Cows I , II, III Ashford Heifers light, medium / heavy Ayr Heifers medium / heavy ; Cows I , II , III Banbury Steers light, medium, heavy ; Heifers light, medium / heavy Boroughbridge Steers light, medium Bridgnorth Steers medium ; Heifers light, medium / heavy Bury St Edmunds Steers light, medium Carlisle Steers light, medium, heavy ; Heifers light, medium / heavy Chelmsford Cows I , II , III Darlington Heifers light, medium / heavy Driffield Steers light, medium (2 ) OJ No L 77, 25 . 3 . 1977, p . 1 . (!) OJ No L 148 , 28 . 6 . 1968 , p . 24. P) OJ No L 363, 31 . 12. 1980, p . 35 . 28 . 5 . 81 Official Journal of the European Communities No L 142/99 Edinburgh Steers light, heavy ; Heifers light Exeter Steers medium, heavy ; Heifers light, medium / heavy Gainsborough Steers light, medium ; Heifers light Gisburn Cows I, II , III Gloucester Steers light, medium, heavy ; Heifers light, medium / heavy Guildford Cows I, II , III Haywards Heath Cows I, II , III Hull Steers heavy Kettering Steers heavy ; Heifers medium / heavy Kidderminster Heifers light, medium / heavy ; Cows I, II Lanark Steers light, medium ; Heifers light Launceston Steers heavy ; Heifers medium / heavy Leicester Steers light, medium, heavy ; Heifers light, medium, heavy Llangefni ( ! ) Steers light, medium ; Heifers light, medium / heavy Malton Steers light, medium, heavy ; Heifers light ; Cows I , II Melton Mowbray Cows I, II Maud Steers medium Northampton Steers light, medium, heavy ; Heifers light, medium / heavy Norwich Steers light, medium, heavy Oswestry Steers light, medium ; Heifers light Perth Steers medium, heavy Preston Steers light, medium ; Heifers light ; Cows I , II, III Rugby Steers light, medium, heavy ; Heifers light, medium / heavy St Asaph Steers light ; Heifers light ; Cows I, II , III Stirling Steers light ; Heifers light, medium / heavy ; Cows I, II Sturminster Newton Cows I, II, III Truro Cows I, II, III Tyneside Steers light, medium, heavy ; Heifers light, medium / heavy ; Cows I, II , III Welshpool Steers light ; Heifers light, medium / heavy Wetherby Steers medium, heavy York Steers light ; Heifers light (b) Northern Ireland Belfast (2 ) Steers U, LM, LH, T ; Heifers U/L, T ; Steers and Heifers E Moy (2) Steers U, LM, LH, T ; Heifers U/L, T ; Steers and Heifers E Newry (2) Steers U, LM, LH, T ; Heifers U/L, T ; Steers and Heifers E Newtonabbey (2 ) Steers U, LM, LH, T ; Heifers U/L, T ; Steers and Heifers E Belfast Cows Clogher Cows Markethill Cows (') Only from July to December. (2) Slaughterhouses .' No L 142/ 100 Official Journal of the European Communities 28 . 5. 81 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall first apply for the purposes of calculating the levies in force with effect from 1 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1981 . For the Commission Poul DALSAGER Member of the Commission ANNEX 'ANNEX I Coefficients to be used in calculating the price on the representative Community markets for adult bovine animals Belgium Denmark Germany Greece France Ireland 19-3 3-7 19-1 1-2 29-9 7-4 11-3 0-3 64 Italy Luxembourg Netherlands United Kingdom 16-8